           Case 2:19-cv-01481-DSC Document 24 Filed 10/20/20 Page 1 of 5




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 TIFFANI M. SHAFFER,                          )   CIVIL DIVISION
                                              )
                                   Plaintiff, )   No: 19-1481
                       v.                     )
                                              )   US Senior District Judge David Stewart
 CRANBERRY TOWNSHIP,                          )   Cercone
                                              )
                                  Defendant. )    ELECTRONICALLY FILED
                                              )
                                              )   JURY TRIAL DEMANDED


                      CONFIDENTIALITY AGREEMENT AND ORDER

        WHEREAS Plaintiff has instituted a civil action against Defendant, CRANBERRY

TOWNSHIP, (hereinafter “Defendant”), as more fully described in Plaintiff’s Complaint filed at

docket No: 19-1481, and;

        WHEREAS Defendant, possesses personnel documents and files containing confidential

documents relative in part to its past and present employees and kept in the regular course of

business (“Confidential Documents”) which Plaintiff seeks and has requested in discovery, the

production of which Defendant objects to, but has agreed to produce only with a Confidentiality

Agreement and pursuant to Order of Court; and;

        WHEREAS, Plaintiff possesses documents relating to her personal finances, medical

information, and confidential communications with non-managerial employees of Defendant and

personal friends and family, which Defendant has requested in discovery, the production of which

Plaintiff objects to, but has agreed to produce only with a Confidentiality Agreement and pursuant

to Order of Court; and;

        NOW THEREFORE with the foregoing being incorporated by reference, it is HEREBY

AGREED:



LEGAL/133524200.v1
             Case 2:19-cv-01481-DSC Document 24 Filed 10/20/20 Page 2 of 5




        1.       That the Confidential Documents produced by the parties in this litigation shall

remain confidential, and may be used for the within litigation purposes only, including but not

limited to discovery, depositions, trial preparation and trial, but at no time will the Confidential

Documents be attached as an exhibit to any motion or pleading nor used as an exhibit at trial

beyond this litigation except as provided hereafter:

        2.       Nothing in this Agreement shall prevent the parties from submitting any document

covered by this Confidentiality Agreement in this legal proceeding as either an exhibit to a

document filed of record with the Court or to be presented in an evidentiary proceeding provided

that the parties to this agreement further agree and stipulate that any such materials covered by this

Confidentiality Agreement will, at the final conclusion of this cause of action be returned to the

attorney for Defendant, upon request.

        3.       This Confidentiality Agreement may be executed in counterpart and the terms of

this Confidentiality Agreement do not, in any way, waive objections parties to this Agreement

might have concerning production of documents or other materials other than the Confidential

Documents.

        4.       Furthermore, documents governed by this Confidentiality Agreement of this date

will be Bates numbered and will be specifically marked as being “CONFIDENTIAL.”

        5.       The parties and their counsel herewith agree to refrain from disseminating the

Confidential Documents or any other document which, upon agreement of the parties, may

subsequently be governed by this Agreement produced, by counsel, or any part of it to anyone or

any other entity and to return, upon request, the Confidential Documents and all copies to the

opposing party via attorneys of record at the conclusion of this litigation.




LEGAL/133524200.v1
                                                  2
             Case 2:19-cv-01481-DSC Document 24 Filed 10/20/20 Page 3 of 5




        6.       The parties and their attorney(s), including all individuals employed by or with the

the parties and/or their attorney(s), agree and represent that the contents of the Confidential

Documents and/or any and all information contained therein shall remain confidential, that they

will not disclose the Confidential Documents or the contents thereof to any person, and will use

their best efforts to ensure that any person will not violate the letter or the spirit of this Agreement.

        7.       The parties and their attorneys agree and represent that they will not discuss or

disclose any information contained in the Confidential Documents and/or any oral or written

information obtained relative to the Confidential Documents produced in this matter and/or

produced through the course of discovery, with or to any person or entity and further agree that

they shall not, directly or indirectly, either on her own or through other persons or entities, orally

or in writing or in any form, voluntarily disclose or make comment about or concerning the

Confidential Documents, to or with any third persons, firm, family, friends, organization,

corporation, governmental entity, the media, any regulatory, administrative or review body

whether private, professional, local, county, state or federal or other entity.

        8.       It is expressly understood and agreed by the parties and their attorneys that any

breach of the confidentiality provisions of this Agreement does not constitute a breach of the entire

Agreement, and the parties and their attorneys intend that the confidentiality provisions shall be

and are severable from the other terms of this Agreement.

        9.       The parties warrant that they have entered this Agreement voluntarily and of their

own accord without reliance on any inducement, promise, or representation by any other party,

except those which are expressly set forth in this Agreement. This Agreement contains and

constitutes the entire understanding and agreement between the parties respecting the subject




LEGAL/133524200.v1
                                                   3
           Case 2:19-cv-01481-DSC Document 24 Filed 10/20/20 Page 4 of 5




matter hereof and may not be changed or altered in any way except by a writing signed by all

parties hereto.

        10.       If any paragraph or clause hereof shall be held invalid or unenforceable in any

jurisdiction, then the meaning of such paragraph or clause shall be construed so as to render it

enforceable to the extent permissible. If no permissible interpretation would save such paragraph

or clause, it shall be severed from these terms and condition and the remainder shall remain in full

force and effect.

        11.       It is hereby agreed by the parties that this Agreement shall be governed by the laws

of the Commonwealth of Pennsylvania, regardless of any conflicts of law provision requiring

reference to the rule of, decision in, and/or laws of another state or sovereign nation.

        12.       The parties acknowledge that all of the terms of this Agreement contained herein

are a material and integral part of this Agreement.

        13.       Agreeing to be bound by the above terms, counsel for parties will with full authority

from their respective clients sign this Agreement below:



        10/16/2020                    s/ Christine T. Elzer
              Date                    CHRISTINE T. ELZER, ESQUIRE
                                      Counsel for Plaintiff, TIFFANI M. SHAFFER



        10/18/2020                    s/ Teresa O. Sirianni
              Date                    TERESA O. SIRIANNI, ESQUIRE
                                      Counsel for Defendant, CRANBERRY TOWNSHIP




LEGAL/133524200.v1
                                                    4
           Case 2:19-cv-01481-DSC Document 24 Filed 10/20/20 Page 5 of 5




                                      IT IS SO ORDERED:



                                      _________________________________________
                                      US District Judge David Cercone




LEGAL/133524200.v1
                                         5
